


Exhibit 10.8

 

Dear Suresh Yannamani :

 

You are a highly-valued executive, and we consider your continued service and
dedication to SourceHOV, and its affiliates (“SourceHOV”) essential to our
business.

 

In lieu of a bonus for services you provided to SourceHOV to incentivize you to
remain employed from April 1, 2017 through March 31, 2018 (the “Retention
Period”), assuming you satisfy the eligibility criteria set forth below, you
will earn a bonus in the amount of $450,000, less all applicable withholdings
and deductions (the “Bonus”). The Bonus will be paid in the form of an advance
on or before July 31, 2017.

 

You earn this Bonus if all of the following eligibility criteria are satisfied,
to the maximum extent permitted by applicable law:

 

a)                                     You are actively employed by SourceHOV on
the last day of the Retention Period;

 

b)                                     You have not given notice of your intent
to resign or before the last day of the Retention Period; and

 

c)                                      SourceHOV has not given you notice of
its intent to terminate your employment for Cause on or before the last day of
the Retention Period.

 

By signing below, you agree that if your employment with SourceHOV ends before
the close of the Retention Period and/or if you fail to satisfy all of the other
eligibility criteria set forth above, SourceHOV may deduct the entire amount of
the unearned, advanced Bonus from your final paycheck, to the maximum extent
permitted by applicable law. Additionally, to the extent such deduction is not
permitted by applicable law and/or it is not possible to deduct the entire
amount of the unearned, advanced Bonus in full from your final paycheck, you
agree to re-pay to SourceHOV the remainder of the unearned, advanced Bonus
within fifteen (15) business days after the termination of your employment, to
the extent permitted by applicable law. If your employment is terminated (i) due
to your death or disability, (ii) by you for Good Reason or (iii) for any reason
by SourceHOV other than for Cause prior to the end of the Retention Period, you
shall not be required to repay any amount of the unearned, advanced Bonus.

 

This letter agreement is intended to comply with, or be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and shall be construed and administered in accordance with Section 409A.

 

This letter agreement encompasses the entire agreement of the parties relating
to the Bonus, and supersedes all previous understandings and agreements between
the parties with respect to the Retention Period. This letter agreement shall be
binding upon and shall inure to the benefit of the parties and their successors
and assigns. This letter agreement, for all purposes, shall be construed in
accordance with the laws of Delaware without regard to conflicts-of-law
principles that would result in the application of the laws of another
jurisdiction.

 

Agreed and accepted

Compensation Committee

 

 

/s/ Suresh Yannamani

 

/s/ James G. Reynolds

Suresh Yannamani

 

 

--------------------------------------------------------------------------------
